DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the Amendment filed on August 25,2022.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 9,514,442. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing  a medium having a computer program for performing the method steps.
US App. 15/368,630
U.S. Patent No. 9,514,442.
 1.  A computer-implemented method within an instant messaging (IM) system, comprising: 

storing, in response to a storage request by a user, an unsent IM message fragment as a stored IM message fragment;
receiving, from the user and after the storing the stored IM message fragment, a selection of one of a plurality of messages within an IM session transcript;

generating, responsive to a user-selection of both the stored IM message fragment and the selected one of the plurality of message, an association between a stored IM message fragment and the selected one of the plurality of messages; 

recalling, responsive to a user input, the stored IM message fragment; and

 presenting the recalled IM message fragment within an input field of an IM session, wherein the IM session transcript includes messages from both the user and the intended recipient.
22.  The method of claim 21, wherein the IM message fragment is stored within a list of IM message fragments.  
23. The method of claim 22, wherein the list of IM message fragments is presented to the user responsive to the user input.  
24.  The method of claim 22, wherein the recalled IM message fragment is selected, by the user, from the list of IM message fragments.  
25.  The method of claim 21, further comprising outputting the IM message fragment, as a completed message, and the association.  
26.  The method of claim 25, wherein an identifier specifies the association, and the IM message fragment and the identifier are sent to an IM server connecting the user to the intended recipient or an IM client of the intended recipient.  
27. The method of claim 25, wherein the completed message is displayed within an IM transcript window, of an IM client of the user, that displays the IM transcript.  
28. The method of claim 21, wherein the IM message fragment is all data within the input field upon receiving the request.  
29. The method of claim 21, further comprising visually displaying the association between the IM message fragment and the selected one of the plurality of messages.  
30. The method of claim 21, further comprising visually distinguishing, upon the IM message fragment being dragged over the selected one of the plurality of messages, the selected one of the plurality of messages from other messages in an IM transcript window, of an IM client of the user, that displays the IM transcript.  

31. A computer program product, comprising: a computer-usable hardware storage device having stored therein computer-usable program code, the computer-usable program code, which when executed on a computer hardware system including an instant messaging (IM) system, causes the computer hardware system to perform: 
storing, in response to a storage request by a user, an unsent IM message fragment as a stored IM message fragment;
 receiving, from the user and after the storing the stored IM message fragment, a selection of one of a plurality of messages within an IM session transcript; generating, responsive to a user-selection of both the stored IM message fragment and the selected one of the plurality of message, an association between a stored IM message fragment and the selected one of the plurality of messages; 
recalling, responsive to a user input, the stored IM message fragment; and 
presenting the recalled IM message fragment within an input field of an IM session, wherein  the IM session transcript includes messages from both the user and the intended recipient.




32. The computer program product of claim 31, wherein the IM message fragment is stored within a list of IM message fragments.  
33. The computer program product of claim 32, wherein the list of IM message fragments is presented to the user responsive to the user input.  
34.  The computer program product of claim 32, wherein the recalled IM message fragment is selected, by the user, from the list of IM message fragments.  
35. The computer program product of claim 31, wherein the computer-usable program code further causes the computer hardware system to perform outputting the IM message fragment, as a completed message, and the association.  
36. The computer program product of claim 35, wherein an identifier specifies the association, and the IM message fragment and the identifier are sent to an IM server connecting the user to the intended recipient or an IM client of the intended recipient.  
37. The computer program product of claim 35, wherein the completed message is displayed within an IM transcript window, of an IM client of the user, that displays the IM transcript.  
38. The computer program product of claim 31, wherein the IM message fragment is all data within the input field upon receiving the request.  
39.  The computer program product of claim 31, wherein the computer-usable program code further causes the computer hardware system to perform visually displaying the association between the IM message fragment and the selected one of the plurality of messages.  
40. The computer program product of claim 31, wherein the computer-usable program code further causes the computer hardware system to perform visually distinguishing, upon the IM message fragment being dragged over the selected one of the plurality of messages, the selected one of the plurality of messages from other messages in an IM transcript window, of an IM client of the user, that displays the IM transcript.   

 1. A computer-implemented method within an instant messaging (IM) system, comprising:

 storing, responsive to a request from a user within an IM session, an IM message fragment;

 receiving, from the user, a selection of one of a plurality of messages within an IM session transcript;

 generating an association between the stored IM message fragment and the selected one of the plurality of messages; 

recalling, responsive to a user input, the stored IM message fragment; and

 presenting the recalled IM message fragment within an input field of the IM session, wherein the IM message fragment has not been transmitted from the user to an intended recipient of the IM message fragment, and the IM session transcript includes messages from both the user and the intended recipient. 
2. The method of claim 1, wherein the IM message fragment is stored within a list of IM message fragments. 
3. The method of claim 2, wherein the list of IM message fragments is presented to the user responsive to the user input. 
4. The method of claim 2, wherein the recalled IM message fragment is selected, by the user, from the list of IM message fragments. 
5. The method of claim 1, further comprising outputting the IM message fragment, as a completed message, and the association. 
6. The method of claim 5, wherein an identifier specifies the association, and the IM message fragment and the identifier are sent to an IM server connecting the user to the intended recipient or an IM client of the intended recipient. 
7.  The method of claim 5, wherein the completed message is displayed within an IM transcript window, of an IM client of the user, that displays the IM transcript. 
8.  The method of claim 1, wherein the IM message fragment is all data within the input field upon receiving the request. 
9. The method of claim 1, further comprising visually displaying the association between the IM message fragment and the selected one of the plurality of messages. 
10.  The method of claim 1, further comprising visually distinguishing, upon the IM message fragment being dragged over the selected one of the plurality of messages, the selected one of the plurality of messages from other messages in an IM transcript window, of an IM client of the user, that displays the IM transcript. 

11.  A computer program product, comprising: a computer-usable storage device having stored therein computer-usable program code the computer-usable program code, which when executed on a computer hardware system including an instant messaging (IM) system, causes the computer hardware system to perform: 
storing, responsive to a request from a user within an IM session, an IM message fragment; 

receiving, from the user, a selection of one of a plurality of messages within an IM session transcript; 

generating an association between the stored IM message fragment and the selected one of the plurality of messages;


 recalling, responsive to a user input, the stored IM message fragment; and 
presenting the recalled IM message fragment within an input field of the IM session, wherein the IM message fragment has not been transmitted from the user to an intended recipient of the IM message fragment, the IM session transcript includes messages from both the user and the intended recipient, and the computer-usable storage device does not consist of a transitory, propagating signal. 
12.  The computer program product of claim 11, wherein the IM message fragment is stored within a list of IM message fragments. 
13.  The computer program product of claim 12, wherein the list of IM message fragments is presented to the user responsive to the user input. 
14.  The computer program product of claim 12, wherein the recalled IM message fragment is selected, by the user, from the list of IM message fragments. 
15.  The computer program product of claim 11, wherein the computer-usable program code further causes the computer hardware system to perform outputting the IM message fragment, as a completed message, and the association. 
16. The computer program product of claim 15, wherein an identifier specifies the association, and the IM message fragment and the identifier are sent to an IM server connecting the user to the intended recipient or an IM client of the intended recipient. 
17. The computer program product of claim 15, wherein the completed message is displayed within an IM transcript window, of an IM client of the user, that displays the IM transcript. 
18. The computer program product of claim 11, wherein the IM message fragment is all data within the input field upon receiving the request. 
19. The computer program product of claim 11, wherein the computer-usable program code further causes the computer hardware system to perform visually displaying the association between the IM message fragment and the selected one of the plurality of messages. 
20. The computer program product of claim 11, wherein the computer-usable program code further causes the computer hardware system to perform visually distinguishing, upon the IM message fragment being dragged over the selected one of the plurality of messages, the selected one of the plurality of messages from other messages in an IM transcript window, of an IM client of the user, that displays the IM transcript. 



Allowable Subject Matter
5.	Claims 21-40 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is submitted to the Office.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
For example US 20070180040 A1 is directed to System And Method For Managing An Instant Messaging Conversation. This publication is disclosing a computer implemented system and process for managing a threaded instant messaging conversation. The process comprises establishing an interactive messaging session for exchanging a conversation element; assigning a thread identifier to the conversation element; appending the thread identifier to the conversation element; and displaying the conversation element in a user interface based on the thread identifier.
 
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173